Citation Nr: 1012451	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  07-38 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial compensable evaluation for 
bilateral sensorineural hearing loss.   



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Rogers, Law Clerk




INTRODUCTION

The Veteran served on active duty from August 1948 to August 
1951.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDING OF FACT

Tinnitus was not present in service or reported for many 
years thereafter, and there is no competent medical evidence 
linking the Veteran's current tinnitus to service.  


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.326, 3.655, 3.303 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2009), defines VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102,  3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
the claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim:  Veteran status, existence of a 
disability, a connection between a Veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, the VCAA notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  See Pelegrini, 
18 Vet. App. at 121.

In this case, in a January 2007 letter, issued prior to the 
decision on appeal, the Veteran was provided notice 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the Veteran and what 
information and evidence will be obtained by VA.  This 
letter also advised the Veteran of how disability 
evaluations and effective dates are assigned, and the type 
of evidence which impacts those determinations.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include VA and 
private treatment records and examination reports.

Significantly, the Board notes that the Veteran's service 
treatment records (STRs) are unavailable for review. The 
United States Court of Appeals for Veterans Claims (Court) 
has noted that when "VA is unable to locate a claimant's 
records, it should advise him to submit alternative forms of 
evidence to support his claim and should assist him in 
obtaining sufficient evidence from alternative sources." 
Washington v. Nicholson, 19 Vet. App. 362, 369-71 (2005); 
see also Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992). 

Here, in a September 2002 response to the RO's request for 
the Veteran's STRs, the National Personnel Records Center 
(NPRC) indicated that his STRs were not available due to 
possible destruction in a fire at the NPRC in 1973. The 
Veteran was advised of the unavailability of his service 
medical records in a December 2002 notice letter, which also 
advised the Veteran to submit records and other evidence 
that could establish his claim for service connection.  
Hence, the  Board is satisfied that all reasonable efforts 
to develop the record have been made with respect to the 
claim of tinnitus on appeal.

In addition, the Board notes that under such circumstances, 
VA has a heightened obligation to explain findings and 
conclusions and to resolve all reasonable doubt in favor of 
the Veteran is heightened. O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of 
the evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by providing evidence and 
argument, and by submitting private medical evidence.  Thus, 
he was provided with a meaningful opportunity to participate 
in the claims process and has done so.  Any error in the 
sequence of events or content of the notices is not shown to 
have any effect on the case or to cause injury to the 
Veteran.  Therefore, any such error is harmless and does not 
prohibit consideration of these matters on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).





Pertinent Laws and Regulations

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110,1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease 
or injury and the present disability.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA 
give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability or death 
benefits. Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional." 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) In 
fact, competent medical evidence is not necessarily required 
when the determinative issue involves either medical 
etiology or a medical diagnosis. Id. at 1376-77; see also 
Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 
2009). 

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See 
Layno, supra (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended 
to limit service connection to diseases so diagnosed when 
the evidence warrants direct service connection.  The 
presumptive provisions of the statute and VA regulations 
implementing them are intended as liberalizations applicable 
when the evidence would not warrant service connection 
without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the Veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the Veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  

When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the VA shall give the benefit of 
the doubt to the claimant.  38 U.S.C.A. § 5107(b).  





Analysis

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail. Rather, the  
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim. See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran contends that he is entitled to service 
connection for tinnitus as a result of significant acoustic 
exposure while in service.  The Veteran's occupation was a 
drummer in the 3rd Infantry Band.  In addition, the Veteran 
stated that he was in close proximity to a truck explosion, 
and exposed to the sounds of other musical instruments and 
artillery fire.  The Veteran also stated that he has been a 
drummer for over 63 years and has performed in a dance band 
continually since his service.  

In a February 2007 letter, the Veteran's private physician 
stated that, "there is no question that the severity of the 
Veteran's tinnitus is directly related to the noise exposure 
incurred during his military service."  However, this is 
merely a conclusory statement that fails to provide reasons 
or bases for the opinion.  Neither a VA medical examination 
report nor a private medical opinion is entitled to any 
probative weight if it contains only data and conclusions.  
See Stefl, 21 Vet. App. 120 (2007).

Subsequently, a May 2007 VA audiological examination was 
performed whereby the Veteran stated that he believes that 
his service has caused his tinnitus because the sounds that 
he was exposed to while playing in his dance band did not 
compare to the sounds exposed to while in service.  
Additionally, the Veteran said that he did not have any 
acoustic exposure during recreational activities.  When 
asked about his tinnitus, the Veteran stated that it began 
four to five years prior; that he hears a beating sound on 
an intermittent but recurrent basis in his left ear that 
causes him to stick his finger in his ear canal and pull it 
out to relieve the noise.  The examiner stated that the 
Veteran's description of tinnitus is not like those 
diagnosed with noise induced tinnitus and therefore unlikely 
related to exposure during military service.

The determination as to whether the requirements for 
entitlement to service connection are met is based on 
analysis of all of the evidence of record and the evaluation 
of its credibility and probative value.  38 U.S.C.A § 
7104(a) (West 2002); Baldwin v. West, 13 Vet. App.  (1999); 
38 C.F.R. § 303(a) (2009).  When there is an approximate 
balance of positive and negative evidence regarding a 
material issue, the benefit of the doubt in resolving each 
issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. 
Cir. 2001); 38 C.F.R. §§ 3102, 4.3 (2009).  If the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.  While there is a 
heightened duty to assist given the fact that the Veteran's 
STRs were fire related, as explained below, because the 
preponderance of the evidence is against the Veteran's 
claim, the benefit of the doubt doctrine does not apply.

Although the Veteran's service personnel records were 
destroyed in the 1973 fire at the National Personnel Records 
Center (NPRC), the Board concedes that the Veteran served in 
Korea, and that during such service he experienced 
significant acoustic exposure.  However, for the reasons 
indicated, the Board finds that service connection for 
tinnitus is not warranted.  

Tinnitus is a condition that is capable of being established 
through lay evidence, thus the Board finds the Veteran 
competent to testify about his condition.  However, due to 
the inconsistencies of the Veteran's statements, the Board 
does not find them probative.  Specifically, the Veteran's 
statements to the effect that he has continually suffered 
tinnitus since service are inconsistent with the statement 
to the VA examiner that the tinnitus began four to five 
years prior to that examination.  The record indicates that 
not until the July 2007 Notice of Disagreement did the 
Veteran allege that such tinnitus was continuous from his 
time of service.  Furthermore, the Veteran has never 
indicated that he has sought treatment for tinnitus prior to 
his private audiological examination in November 2006.  
Also, the Veteran stated at his VA examination that he did 
not incur any recreational acoustic exposure, yet he later 
claims that he has been performing in a dance band for over 
sixty years prior.  Thus, his current contentions of 
continuous treatment or symptoms since the time of his 
discharge from service are inconsistent with his own prior 
statements and the other evidence of record.  See Buchanan 
v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) ( Board can 
consider bias in lay evidence and conflicting statements of 
the Veteran in weighing credibility).  

In addition, while there is a positive nexus opinion stating 
that the tinnitus is related to the Veteran's service, this 
is merely a conclusory statement which is lacking a sound 
medical basis or rationale.  On the other hand, the May 2007 
VA examiner opined that because the Veteran's descriptions 
of his symptoms are inconsistent with those of noise induced 
tinnitus, that it is unlikely related to acoustic exposure 
during service.  Thus, the Board finds that the private 
examiner's opinion is of little probative value. See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)). The probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any 
evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board. See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

In sum, while tinnitus is a condition that is capable of 
being established by lay evidence, because the Veteran did 
not allege continuity of symptoms since service until the 
July 2007 Notice of Disagreement, and because that statement 
is in direct contradiction with other statements contained 
within the record, the Board concludes that the medical 
findings are of greater probative value than the Veteran's 
contentions regarding his tinnitus.  Moreover, because the 
VA examiner provided a sound medical bases for their opinion 
that the tinnitus is not related to the Veteran's service as 
opposed to merely a conclusory statement, the Board finds 
the VA nexus opinion to be more probative than the private 
nexus opinion.





ORDER

Entitlement to service connection for tinnitus is denied.


REMAND

After full review, the Board observes that further 
development is required in order to fully and fairly 
adjudicate the Veteran's claims for entitlement to an 
initial compensable rating for bilateral sensorineural 
hearing loss.  

The Veteran contends that he is entitled to service 
connection for bilateral hearing loss as a result of 
significant acoustic exposure while in service.  The 
Veteran's occupation was a drummer in the 3rd Infantry Band.  
In addition, the Veteran stated that he was in close 
proximity to a truck explosion, and exposed to the sounds of 
other musical instruments and artillery fire.  The Veteran 
also stated that he has been a drummer for over 63 years and 
has performed in a dance band continually since his service, 
however, the acoustics that he was exposed to in the dance 
band cannot compare with those that he was exposed to during 
service.  The Veteran reports having difficulty 
understanding conversations under all conditions.

The Board notes that the Veteran's records are fire related, 
thus, the first examination of record is a private 
audiological examination from November 2006.  The examiner 
diagnosed the Veteran with moderate bilateral sensorineural 
hearing loss and stated that he would be an excellent 
candidate for a hearing aid.  Further, in February 2007, the 
examiner opined that the severity of his bilateral 
sensorineural hearing loss is directly related to the noise 
exposure that he experienced during military service.  

In April 2007, the RO requested a VA examination and nexus 
opinion as to the Veteran's bilateral sensorineural hearing 
loss and tinnitus.  A VA examination was performed in May 
2007 which further diagnosed the Veteran with moderate to 
severe bilateral sensorineural hearing loss requiring the 
use of a hearing aid.  The examiner opined that it is at 
least as likely as not that the Veteran's bilateral hearing 
loss has its origin in musical, artillery fire, and the 
truck explosion that the Veteran was exposed to in service, 
however it was aggravated over the long term by his 
occupation playing in a dance band.

In June 2007 a rating decision was issued which granted 
service connection for bilateral sensorineural hearing loss 
with a rating of 0 percent.  

Subsequently, the RO scheduled the Veteran for further VA 
examination.  In October 2009 a notice was sent to the 
Veteran notifying him of said VA examination. However, the 
Board notes that this notice was clearly sent to an 
incorrect address.  Accordingly, the Board finds that the 
notification letter was sent to the wrong address.  Thus, 
the VA failed to fulfill the duty to notify the Veteran of 
the time and place of the VA examination as required under 
the VCAA Act of 2000 and another attempt must be made to 
provide the Veteran with correct notice.

In light of the above, in order to fully and fairly 
adjudicate the Veteran's claim, the RO must satisfy its duty 
to assist the Veteran and sufficient notice containing the 
correct mailing address must be sent to the Veteran.  

The actions identified herein are consistent with the duties 
imposed by the VCAA. See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159. However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations. Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed 
warranted by the VCAA prior to adjudicating the claim on 
appeal.







Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1. The Veteran should be notified that it 
is his responsibility to report for any 
ordered VA examination, to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim. 38 C.F.R. §§ 
3.158, 3.655 (2009). In the event that the 
Veteran does not report for any ordered 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to the 
last known address prior to the date of 
the examination. It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

2.  The Veteran should be scheduled for a 
VA audiology examination by a qualified 
medical provider.  The claims file must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  All 
appropriate tests or studies should be 
conducted and the results should be 
reported in detail.  The examiner should 
fully describe the functional effects 
caused by the Veteran's hearing 
disability.

3. After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
the benefit sought on appeal remains 
denied, then the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
The case should then be returned to the 
Board for further appellate consideration, 
if in order.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
WAYNE M. BREAUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


